O’Dwyer, J.
The action is brought to recover the amount of two alleged loans to the defendant and the claim is resisted upon the ground that the moneys in question were not received by the defendant as a loan, but in payment for the sale of a certain claim, and further, that if the transaction was a loan, then that the claim is. barred by the Statute of Limitations.
The evidence was conflicting and the learned court, in a charge as favorable to the defendant as he could ask, submitted both questions to the jury for determination.
There is evidence tó sustain their verdict for the plaintiff, and in our opinion the evidence is preponderating in favor of the finding of the jury.
There are no exceptions' that require discussion and the judgment and order appealed from should be affirmed, with costs.
Fitzsimons and Conlan, JJ., concur. .
Judgment and order affirmed, with costs.